Citation Nr: 1204102	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  02-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.  

2.  Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1976 to August 1979 and from October 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2004, the Board remanded the case for additional development.  

In an August 2005 decision, the Board denied the claims of service connection for residuals of injuries to the right knee and low back.  The Veteran appealed the August 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted a Joint Motion to Remand of the parties (the VA Secretary and the Appellant), vacated the Board's August 2005 decision, and remanded the case to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

In March 2007, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268   (1998). 

In November 2011, the Veteran submitted additional evidence in the form of a lay statement, and it was not accompanied by a waiver of the right to have the RO initially consider the evidence.  38 C.F.R. § 20.1304.  Also added to the file since the last supplemental statement of the case were VA records.  The lay evidence is cumulative of other, nearly identical, lay statements indicating that the Veteran could not play basketball during service due to injuries to his right knee and lower back.  



The VA records are also cumulative as the records show continuing treatment for current right knee and low back disabilities.  As the evidence does not bear on the remaining question of a nexus between the current disabilities and the in-service injuries, the evidence need not be referred to the RO under 38 C.F.R. § 20.1304.  

Another issue on appeal is whether the Veteran may be considered a fugitive felon from July 23, 2010, to August 23, 2010, which is addressed in a separate decision by the Board to be issued simultaneously with this decision.  As noted in the separate decision, in November 2011, the Veteran withdrew from appeal service connection for erectile dysfunction, bilateral pes planus, left shoulder and arm radiculopathy, posttraumatic stress disorder and increased ratings for headaches and cervical spine strain.    


FINDINGS OF FACT

1.  Chronic residuals of a right knee injury were not affirmatively shown to have been present during active duty; arthritis of the right knee was not manifest to a compensable degree within one year of separation from active duty; the current right knee disability is unrelated to a disease, injury, or event of active service origin. 

2.  Chronic residuals of a low back injury were not affirmatively shown to have been present during active duty; arthritis of the low back was not manifest to a compensable degree within one year of separation from active duty; the current low back disability is unrelated to a disease, injury, or event of active service origin. 








CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not due to disease or injury incurred in or aggravated by active service, and arthritis of the right knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Residuals of a low back injury were not due to disease or injury incurred in or aggravated by active service, and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473(2006). 




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2004, October 2004, August 2006, and June 2007.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The August 2006 and June 2007 VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice was provided after the initial adjudication of the claims in 1999, which was prior to the enactment of the VCAA, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statements of the case, dated in March 2005, and October 2009.  



Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the available service treatment records, VA records, and private records identified by the Veteran.  Records from the Social Security Administration were also submitted by the Veteran.  He has not identified any additional records for the RO to obtain on his behalf. 

As for the Veteran's service treatment records, the RO attempted to obtain the full record but only received part of the record.  Except for the entrance physical examination report for the first period of service, all other records for that period were unavailable.  The records for the second period of service are in the file.  Documentation of the search for the missing records includes responses from the National Personnel Records Center in April 2002, September 2007, and July 2008.  In an August 2008 letter, the RO notified the Veteran of its efforts to obtain the records, and in a letter dated in March 2009 the Veteran's representative acknowledged the unavailability of the records.  In response, the Veteran has submitted "buddy" statements in support of his claims.   

Further, the Veteran was afforded a VA examination in November 2004 to substantiate the claims of service connection for a right knee disability and a low back disability.  38 U.S.C.A. § 5103A(d).  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds the examination and opinion adequate to decide the claims.  





See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In cases where a veteran's service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disabilities were the result of participation in combat with the enemy. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served on active duty from August 1976 to August 1979 and from October 1982 to February 1985.  

The service treatment records show that on the entrance physical examinations for the first and second periods of service, in July 1976 and in July 1982, respectively, the Veteran's lower extremities and spine were evaluated as normal.  On a report of medical history in July 1982, the Veteran indicated that he was in good health, and he denied having had recurrent back pain or a "trick" or locked knee.  






The remaining available service treatment records, which are from the second period of service, disclose that in October 1984, the Veteran was involved in a motor vehicle accident and he reportedly hit his forehead on the windshield.  When he was initially seen two or three days after the accident, the physical examination was within normal limits except for soreness along the forehead.  In December 1984, the Veteran complained of cervical or neck pain, and the assessment was to rule out a cervical injury.  On separation physical examination in December 1984, history included a "left" knee injury during the first period of service.  The Veteran denied having had recurrent back pain.  The evaluations of the lower extremities and spine were normal. 

After service, VA records, dated from 1996 to 1998, show that in April 1996 the Veteran complained of the sudden onset of right low back pain while trying to lift a television.  He denied similar problems in the past.  The medical provider noted no prior history except for a concussion in 1992.  The diagnostic assessment was back strain.  In March 1997, the Veteran complained of chronic low back pain.  He reported that he injured his low back while working at a chicken factory in June 1996, and he re-injured his back in November 1996 while playing basketball.  The impression was chronic low back pain - sprain and strain injury.  In July 1998, X-rays of the lumbosacral spine revealed minimal hypertrophic osteoarthrosis of the lumbar spine and a transitional vertebra at L5-S1 with hypertrophic changes. 

In his initial application for VA disability compensation filed in September 1998, the Veteran claimed service connection for a back disability, which he identified as a degenerative back disability with hypertrophic spurring.  He stated that he had been treated for back pain since April 1996.  In a statement received in December 1999, the Veteran added a right knee condition to his claim.  

Additional VA records, dated from 1999 to 2000, disclose that in September 1999 X-rays revealed mild degenerative joint disease of the right knee and mild degenerative disk changes in the lower lumbar spine.  




In November 1999, the Veteran reported that he had low back pain dating back 10 to 15 years.  The impression was chronic intermittent low back pain.  In December 1999, the Veteran reported that he injured his right knee in an accident in the military in about 1978 or 1979, and that he injured his back at work in 1994 or 1995. 

Private medical records show that in January 2000, after complaining of low back pain from a motor vehicle accident in December 1999, the Veteran also complained of right knee pain.  

VA records show that in April 2000 the Veteran reported that a plate slammed into his right knee in 1978 while he was in the back of a truck, and that he had right knee pain since then.  The assessment was right knee pain, possible chondral lesion versus subacute meniscal tear. 

In an October 2000 statement, the Veteran related that during a training exercise in his first period of active service, he was involved in a motor vehicle accident and a piece of equipment slammed against his knee.  He stated that he had lived with his back and knee problems for many years because he was unaware that he could file a claim with VA. 

VA records, dated from 2000 to 2001, show that the Veteran was treated for low back pain and right knee pain.  In June 2000, the Veteran reported that he injured his right knee during a motor vehicle accident in 1977 during service.  The diagnosis was chronic medial right knee pain with degenerative joint disease of the medial compartment.  In February 2001, the Veteran complained of right knee pain.  An X-ray revealed degenerative joint disease. 

In a statement, dated in May 2003, the Veteran's representative stated that the Veteran in December 1984 had incorrectly identified his left knee as being injured in an accident. 



VA records show that in July 2004 the Veteran was diagnosed with a right knee meniscal tear for which he underwent surgery.  

In a statement, dated in August 2004, the Veteran asserted that his right knee was injured during service and that he had a second right knee injury during service in the same accident in which he injured his head. 

At the time of a VA examination in November 2004, the examiner reported that he had reviewed the Veteran's medical records.  The examiner expressed the opinion that the degenerative changes of the lumbar spine were due to a degenerative process and were in no way related to any accident during service.  The examiner also noted that the Veteran had been diagnosed with a complex tear of the posterior horn of the right medial meniscus in June 2001, which was not related to any acute injury.  The VA examiner expressed the opinion that the degenerative changes of the spine and right knee were due to a degenerative process and were not related to any injury in military service. 

VA records show that in June 2005 the Veteran reported that his right knee had been hurting on and off since an initial knee injury 20 years previously during service.  Another record indicates that he first started having back and knee pain in 1978, when he was involved in a motor vehicle accident.  

In statements received in May and June 2005, the Veteran described the training exercise in service when a motor vehicle accident caused a base plate and tripod to pin his right knee against a mortar tube, with additional injury to his back.  He also related that he was involved in another motor vehicle accident around January or February 1985, while in Germany, when he reinjured his knee and back (as well as hit his head on the windshield).  





Additional VA records show that from 2005 the Veteran continued to be seen for occasional complaints of pain in his right knee and low back.  In December 2005, the diagnosis was right knee pain from degenerative joint disease and a possible medial meniscus tear.  In January 2006, the Veteran complained of and was diagnosed with chronic low back pain.  At that time, X-rays reportedly showed mild diffuse spondylosis of the lumbar spine, degenerative disc disease at L4-5, and mild facet degenerative joint disease.  In July 2007, he was seen for right knee pain.  The diagnosis was early knee degenerative joint disease.  In October 2007, the Veteran presented again with right knee pain and the diagnoses were chondromalacia and mild degenerative joint disease of the medial compartment of the right knee.  X-rays showed mild degenerative arthritis, mild narrowing of the joint space, and faint calcifications in the menisci.  In August 2008, the diagnosed with chronic low back pain.  In August 2009, he was seen for various complaints to include bilateral knee pain that came and went.  It was noted that he had been diagnosed with gout in the past.  The assessment was inflammatory arthritis in the knees, possibly due to gout.  Another record that month included chronic low back pain.  On a pain screen in August 2010, the Veteran indicated that the location of pain was in the lower back and that it had been chronic for years.  

In additional statements, in December 2005, January 2006, July 2006, and October 2007, the Veteran described again his motor vehicle accidents in the first and second periods of service, which resulted in various injuries to include his right knee and back. 

The Veteran has also submitted statements from individuals with whom he served in the military.  The statements were received in March 2009, April 2009, and November 2011.  Essentially, the fellow soldiers stated that they were stationed with the Veteran at Fort Ord from 1978 to 1979 and that they would hang out and play basketball together until the Veteran was involved in an accident, resulting in injuries to his back and knee, such that he was unable to play basketball again.  




Copies of records from the Social Security Administration show that the Veteran filed a disability claim in 2007.  He referred back pain and right knee surgery in 2004.  In September 2007, the Veteran was diagnosed with minimal crepitus in the right knee, possibly early degenerative joint disease.  In October 2007, on psychological evaluation, the Veteran reported that subsequent to a motor vehicle accident in service, wherein he went through the windshield he suffered a right knee injury.  In an April 2009 letter, a physician noted that the Veteran had many impairments to include degenerative arthritis of the knees.  In November 2009, the Veteran was given notice of a favorable disability determination, and his disabilities included a cervical spine disability.  

Analysis

The Veteran contends that he currently has disabilities of the right knee and low back that are residuals of injuries he sustained during his periods of service.  The Board will address his contentions in light of the various applicable theories of service connection.  

Affirmatively Showing Inception in Service (38 C.F.R. § 3.303(a))

A portion of the Veteran's service treatment records are unavailable.  As earlier noted, in such circumstances the Board has a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine. 

As shown above, there was no documentation of complaints, treatment, or a diagnosis of a right knee or low back problem during service.  There was merely a report upon the separation examination in 1984 of a history of a "left" knee injury during the previous period of service, which was not noted in 1982 on entrance examination for the second period of service.   On entering service for the second time, the Veteran stated that his health was good.  




On the basis of the service treatment records alone, neither a right knee disability nor a low back disability was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

The Veteran has submitted statements from fellow soldiers attesting to the Veteran's inability at some point during the first period of service to play basketball due to a right knee and low back injuries. 

The statements constitute lay evidence of the incurrence of an injury to the right knee and low back during service.  Nevertheless, the statements do not disclose the nature of the injuries and the statements do not show whether the Veteran had chronic residuals from the injuries throughout the remainder of his service from 1976 to 1979.  Further, the statements do not explain the absence of complaints, treatment, or diagnosis relevant to the right knee and low back for the second period of service from 1982 to 1985.      

While the lay statements attest to the Veteran having suffered some type of an injury to the right knee and low back during service in 1978 or 1979, the statements do not constitute evidence that the Veteran's current right knee and low back disabilities had are related to the injuries in service.  In other words, the statements are of limited probative value in that the statements at most establish that the Veteran had problems with his right knee and low back during his first period of service, apparently from an injury, which none of the individuals personally witnessed.  The statements do not show describe the nature of the problems or whether the problems continued throughout the Veteran's service, including his second period of service, and whether the injuries in service actually represent the inception of the current disabilities of the right knee and low back.  

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b). 

Chronicity and Continuity of Symptomatology (38 C.F.R. § 3.303(b))
And 
First Diagnosed After Service (38 C.F.R. § 3.303(d))  

The service treatment records do show that the Veteran was seen after he was involved in a motor vehicle accident during his second period of service and that in that same period he was noted to have had a history of a "left" knee injury in the previous service period, which the Veteran now states was misidentified as it should have indicated a right knee injury.  Nevertheless, there is no record of complaint, treatment, or diagnosis of a right knee disability or a low back disability.  Further, on a physical examination in December 1984, the lower extremities and spine were evaluated as normal.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify right knee and low back disabilities, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also, as to current disabilities of the right knee and low back, first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

Since the filing of his VA disability compensation claim in 1998, the Veteran has complained of right knee and low back symptoms since service.  Prior to the filing, however, the contemporaneous records do not show that he attributed knee and back symptoms to injuries during service.  After service, as previously described, there were no documented complaints, clinical findings, or diagnoses of a right knee disability or a low back disability until many years after the Veteran's final separation from service in 1985.  VA records dated in the 1990s clearly show that the Veteran had an opportunity to report a history of symptoms since service, especially as he was being treated for low back pain from the mid-1990s, but he did not.  In fact, he attributed his low back pains in particular to post-service activities.  Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim.  



The Veteran in statements in connection with his claim for VA benefits maintains that his current right knee and low back disabilities began during service from injuries and that he has had problems with his knee and low back since service.  

The Board, as fact finder, must determine the probative value or weight of the Veteran's statements in deciding whether there is continuity of symptomatology.  

After service, the evidence against continuity of symptomatology shows that the first symptoms pertaining to the right knee or low back were documented in the mid-1990s, approximately 10 years after service.  The absence of continuity of symptoms from service to the mid-1990s is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.). 

Further, the Veteran was seen at the VA for several complaints of pain in the 1990s, prior to the present claim, but he attributed his symptoms to injuries on the job or while playing basketball at that time.  He did not relate the pain to a history of injuries in service.  As the Veteran's early reports of low back problems were made for the purpose of treatment, his statements then are considered to be more credible than the statements of the Veteran made for the purpose of supporting his claim for disability benefits.  For these reasons - inconsistent statements and self interest - the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511(1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.). 





For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for disabilities of the right knee and low back based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for disabilities of the right knee and low back may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, there is no diagnosis of a right knee disability or a low back disability until many years after service.  Furthermore, there is no competent evidence in the record that links any current disability of the right knee or low back to an injury or disease or event in service. 

The record contains statements made in November 2004 by a VA examiner, who reviewed the record including the available service treatment records and expressed the opinion that the Veteran's disabilities, diagnosed as degenerative changes affecting the low back and right knee, were not connected to the Veteran's service including any injury.  The VA examiner concluded that the current disabilities represented a degenerative process, and even with respect to a tear of the right medial meniscus discovered in 2001, the condition was not related to any acute injury in service.  In formulating the opinion, the VA examiner accounted for the significant facts in the record and provided rationale, referring to the documents in the file.  There is no other medical opinion to the contrary in the record.  

As for the Veteran's statements attributing his current disabilities of the right knee and low back disability to service, although he is competent to describe symptoms, the diagnosed degenerative changes of the right knee and low back, as objectively identified in X-rays, are not conditions under case law where lay observation has been found to be competent. 






Therefore, the determination as to whether the current right knee and low back disabilities were present during active service or are related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303(2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007)). 

As the presence or diagnosis of the right knee disability and the low back disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disabilities are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 







Where, as here, there is a question of the presence or a diagnosis of disabilities of the right knee and low back, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a right knee disability and a low back disability in service or before the mid-1990s, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran has expressed the opinion that his current right knee and low back disabilities are related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a right knee or low back disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disabilities of the right knee and low back and an injury, disease, or event in service. 

Therefore, the Veteran's lay statements are not competent evidence and the statements are not to be considered as favorable evidence on the question of a possible association of current disabilities of the right knee and low back disability and service. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes diagnoses of right knee and low back disabilities before the 1990s or probative evidence that a medical professional related his disabilities to an injury, disease, or event in service.  
The Board has earlier discussed the VA opinion, finding that the current disabilities were not related to service including injury therein.  

As the preponderance of the evidence is against the claims based on either continuity of symptomatology under 38 C.F.R. § 3.303(b) or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

3.  Presumptive Service Connection for Right Knee and Low Back Arthritis 
(38 C.F.R. §§ 3.307 and 3.309)

As for presumptive service connection for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, arthritis was first documented no earlier than 1998, well beyond the one-year presumptive period after discharge from service in 1985, for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claims on this theory of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b).  

For the above reasons, service connection for residuals of injuries of the right knee and low back, considering the applicable theories of service connection, is not established. 

ORDER

Service connection for residuals of a right knee injury is denied.  

Service connection for residuals of a low back injury is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


